Case 1:19-cr-20616-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page
                                                                     FILED 1
                                                                           by of
                                                                              _9 YH
                                                                                 _ _ _D.C.



                                                                                           Sep 24, 2019

                             fUNITED STATES DISTRICT COURT                                  AN GELA E. NOBLE
                                                                                           CLERK U.S. DIST CT.
                             SOUTHERN DISTRICT OF FLORIDA                                  S. D. OF FLA. - MIAMI

                                        19-20616-CR-KING/BECERRA
                             Case No.   -------------
                                        18 u.s.c. § 1349
                                        18 U.S.C. § 982(a)(7)

 UNITED STATES OF AMERICA

 vs.

 TANIA RODRIGUEZ,

                             Defendant.
 ---------------I
                                         INFORMATION

        The United States Attorney charges:

                                  GENERAL ALLEGATIONS

        At all times material to this Information:

                                     The Medicare Program

        1.      The Medicare Program ("Medicare") was a federal healthcare program that

 provided free or below-cost health care benefits to individuals who were sixty-five years of age or

 older, or disabled. The benefits available under Medicare were governed by federal statutes and

 regulations. The United States Department of Health and Human Services ("HHS"), through its

agency the Center for Medicare and Medicaid Services ("CMS"), oversaw and administered

 Medicare. Individuals who received benefits under Medicare were commonly referred to as

 Medicare "beneficiaries."

        2.      Medicare was subdivided into, multiple program "parts." Part D of Medicare (the

 "Medicare Part D Program") subsidized the costs of prescription drugs for Medicare beneficiaries

 in the United States. The Medicare Part D Program was enacted as part of the Medicare
Case 1:19-cr-20616-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 9




 Prescription Drug, Improvement, and Modernization Act of 2003, and went into effect on January

 1, 2006.

        3.       In order to receive Part D benefits, a beneficiary enrolled in a Medicare drug plan.

 Medicare drug plans were operated by private companies approved by Medicare.                 Those

 companies were often referred to as drug plan "sponsors." A beneficiary in a Medicare drug plan

 could fill a prescription at a pharmacy and --use his or her plan to pay for some or all of the

 prescription.

        4.       A pharmacy could participate in Part D by entering a retail network agreement

 directly with a plan or with one or more Pharmacy Benefit Managers ("PBMs"). A PBM acted on

 behalf of one or more Medicare drug plans. Through a plan's PBM, a pharmacy could join the

 plan's network. When a Part D beneficiary presented a prescription to a pharmacy, the pharmacy

 submitted a claim either directly to the plan or to a PBM that represented the beneficiary's

 Medicare drug plan. The plan or PBM determined whether the pharmacy was entitled to payment

 for each claim and periodically paid the pharmacy for outstanding claims. The drug plan's sponsor

 reimbursed the PBM for its payments to the pharmacy.

        5.       A pharmacy could also submit claims to a Medicare drug plan whose network the

 pharmacy did not belong. Submission of such out-of-network claims was not common and often

 resulted in smaller payments to the pharmacy by the drug plan sponsor.

        6.       Medicare, through CMS, compensated the Medicare drug plan sponsors. Medicare

 paid the sponsors a monthly fee for each Medicare beneficiary of the sponsors' plans. Such

 payments were called capitation fees. The capitation fees were adjusted periodically based on

 various factors, including the beneficiary's medical condition. In addition, in some cases where a



                                                  2
Case 1:19-cr-20616-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 9




 sponsor's expenses for a beneficiary's prescription drugs exceeded that beneficiary's capitation

 fee, Medicare reimbursed the sponsor for a portion of those additional expenses.

         7.     Medicare and Medicare drug plan sponsors were "health care benefit program[s],"

 as defined by Title 18, United States Code, Section 24(b).

                                The Defendant and Related Entities

         8.     Palmetto Pharmacy Corp. ("Palmetto") was a Florida corporation that did business

 in Miami-Dade County, purportedly providing prescription drugs to Medicare beneficiaries.

 Palmetto's principal place of business was 6801 SW 8th Street, Suite 102, Miami, Florida.

        9.      Ricky's Pharmacy Corp. ("Ricky's") was a Florida corporation that did business in

 Miami-Dade County, purportedly providing prescription drugs to Medicare beneficiaries. Ricky's

 principal place of business was 2324 SW 67thAve., Miami Florida.

         10.    Defendant TANIA RODRIGUEZ was a resident of Miami-Dade County, a co-

 owner of Palmetto, and an employee of Ricky's.

                    CONSPIRACY TO COMMIT HEALTH CARE FRAUD
                                 (18 u.s.c. § 1349)

        From in or around March 2008, and continuing through in or around April 2015, in Miami-

 Dade County, in the Southern District of Florida, and elsewhere, the defendant,

                                       TANIA RODRIGUEZ,

 did willfully, that is, with the intent to further the object of the conspiracy, and knowingly combine,

 conspire, confederate and agree with Ricardo Ignacio Perez, Ricardo Perez-Leon, and others

 known and unknown to execute a scheme and artifice to defraud a health care benefit program

 affecting commerce, as defined in Title 18, United States Code, Section 24(b ), that is, Medicare




                                                   3
Case 1:19-cr-20616-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 9




 and Medicare drug plan sponsors, and to obtain, by means of materially false and fraudulent

 pretenses, representations, and promises, money and property owned by, and under the custody

 and control of, said health care benefit programs, in connection with the delivery of and payment

 for health care benefits, items, and services, in violation of Title 18, United States Code, Section

 1347.

                                     Purpose of the Conspiracy

         11.    It was a purpose of the conspiracy for defendant TANIA RODRIGUEZ and her

 co-conspirators to unlawfully enrich themselves by, among other things: (a) paying kickbacks and

 bribes to patient recruiters in exchange for referring beneficiaries to Palmetto and Ricky's; (b)

 submitting and causing the submission of false and fraudulent claims to health care benefit

 programs; (c) concealing the submission of false and fraudulent claims to health care benefit

 programs, and the receipt and transfer of fraud proceeds; and (d) diverting the fraud proceeds for

 their personal use and benefit, the use and benefit of others, and to further the fraud.

                              Manner and Means of the Conspiracy

         The manner and means by which the defendant and her co-conspirators sought to

 accomplish the object and purpose of the conspiracy included, among other things, the following:

         12.    TANIA RODRIGUEZ and her co-conspirators, including Ricardo Ignacio Perez

and Ricardo Perez-Leon, paid kickbacks and bribes to Medicare beneficiaries in exchange for

allowing Palmetto and Ricky's to submit claims for medically unnecessary prescription

medications for those beneficiaries.
                                          '
         13.    TANIA RODRIGUEZ and her co-conspirators submitted and caused the

 submission of claims that falsely and fraudulently represented various health care items, primarily



                                                   4
Case 1:19-cr-20616-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 9




 prescription drugs, were medically necessary and provided to Medicare beneficiaries by Palmetto

 or Ricky's.

          14.    As a result of such false and fraudulent claims, Medicare prescription drug plan

 sponsors, through their PBMs, made approximately $4.6 million in overpayments funded by the

 Medicare Part D Program to Palmetto and Ricky's.

          15.    TANIA RODRIGUEZ and her co-conspirators used the proceeds from the false

 and fraudulent Medicare Part D claims for their own use and the use of others, and to further the

 fraud.

          All in violation of Title 18, United Stated Code, Section 1349.

                                           FORFEITURE
                                       (18 U.S.C. § 982(a)(7))

          1.     The allegations of this Information are re-alleged and incorporated by reference as

 though fully set forth herein for purposes of alleging forfeiture to the United States of certain

 property in which the defendant has an interest.

          2.     Upon conviction of the violation of Title 18, United States Code, Section 1349, as

 alleged in this Information, the defendant shall forfeit to the United States any property, real or

 personal, which constitutes or is derived, directly or indirectly, from gross proceeds traceable to

 the commission of the offense, pursuant to Title 18, United States Code, Section 982(a)(7). The

 property subject to forfeiture is $300,581, which the United States will seek as a forfeiture money

judgment.

          3.     If any of the property described above, as a result of any act or omission of a

 defendant:




                                                    5
Case 1:19-cr-20616-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 9




                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred, sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of the court;

                d.      has been substantially diminished in value; or

                e.      has been commingled with other property which cannot be divided without

                        difficulty,

 the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

 States Code, Section 853(p), as incorporated by Title 18, United States Code, Section 982(b)(1 ).

        All pursuant to Title 18, United States Code, Section 982(a)(7), and the procedures set forth

 in Title 21, United States Code, Section 853, made applicable by Title 18, United States Code

 Section 982(b)(1 ).


                                               ARIANA FAJARDO ORSH N
                                               UNITED STATES ATTORNEY
                                               SOUTHERN DISTRICT OF FLORIDA

                                               ALLAN MEDINA
                                               ACTING DEPUTY CHIEF
                                               CRIMINAL DIVISION, FRAUD SECTION
                                               U.S. DEPARTMENT OF JUSTICE




                                               TIM LOPER
                                               TRIAL ATTORNEYS
                                               CRIMINAL DIVISION, FRAUD SECTION
                                               U.S. DEPARTMENT OF JUSTICE




                                                  6
       Case 1:19-cr-20616-JLK Document 1 ATES
                                UNITED ST Entered on FLSD
                                              DISTRICT    Docket 09/24/2019 Page 7 of 9
                                                       COURT
                                                   SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                         CASE NO . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

  v.
                                                                 CERTIFICATE OF TRIAL ATTORNEY*
TANIA RODRIGUEZ,
                                                                 Superseding Case Information:
                                    Defendant.

Court Division: (Select One)                                     New defendant(s)           Yes   No
 ✓     Miami                 Key West                            Number of new defendants
       FTL                   WPB                 FTP             Total number of counts

          l.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                  probable witnesses and the legal complexities of the Indictment/Information attached hereto.
          2.      I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.
          3.      Interpreter:    (Yes or No)              Yes
                  List language and/or dialect             Soanish
          4.      This case will take _O_ days for the parties to try.
          5.      Please check appropriate category and type of offense listed below:

                 (Check only one)                                       (Check only one)


                                                       ✓
          I      0 to 5 days                                             Petty
          II     6 to 10 days                                            Minor
          III    11 to 20 days                                           Misdem.
          IV     21 to 60 days                                           Felony             ✓


          V      61 days and over
          6.       Has this case previously been filed in this District Court?    (Yes or No) No
           If yes: Judge                                     Case No.
           (Attach copy of dispositive order)                           --------------
           Has a complaint been filed in this matter?         (Yes or No)      No
           If yes: Magistrate Case No.
           Related miscellaneous numbers:
           Defendant(s) in federal custody as of
           Defendant(s) in state custody as of
           Rule 20 from the District of
           Is this a potential death penalty case? (Yes or No)

          7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No '

          8.      Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No ,




                                                                         SARAM.LAN
                                                                         DOJ TRIAL ATTORNEY
                                                                         COURT ID NO. A5502508
 *Penalty Sheet(s) attached                                                                                 REV 8/13/2018
Case 1:19-cr-20616-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 8 of 9



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


                                     PENAL TY SHEET

Defendant's Name:                   TANIA RODRIGUEZ

Case No: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

Count#:    1

  Conspiracy to Commit Health Care Fraud

  Title 18, United States Code, Section 1349

*Max Penalty: Ten (10) years' imprisonment

Count#:




*Max Penalty:

Count#:




*Max Penalty:

Count#:




*Max Penalty:

*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
      Case 1:19-cr-20616-JLK Document 1 Entered on FLSD Docket 09/24/2019 Page 9 of 9

AO 455 (Rev. 01/09) Waiver of an Indictment


                                       UNITED STATES DISTRICT COURT
                                                           for the
                                                Southern District of Florida

                  United States of America                   )
                                 V.                          )       Case No.
                                                             )
                       Tania Rodriguez,                      )
                             Defendant                       )


                                              WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:   --------
                                                                                       Defendant's signature




                                                                                 Signature of defendant's attorney



                                                                                Printed name of defendant's attorney




                                                                                         Judge 's signature



                                                                                   Judge 'sprinted name and title
